Title: From Alexander Hamilton to James McHenry, 29 April 1800
From: Hamilton, Alexander
To: McHenry, James


N Y. April 29th. 1800
Sir
Enclosed are copies of a letter from G North of the fifteenth instant, and of the General order of the eleventh of March. From these it would appear that the continuance of the recruiting service in the corps under the command of General Pinckney has proceeded from some misapprehension of my intentions. I have written however to the General on the subject mentioning that it was expected he would forward the order to the different corps in his district.
S of War

 